Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed June 2, 2022.  Claims 1-16 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamani et al (USPN. 2020/0162264).

Regarding claims 1-16, Zamani discloses,
1. A method for improving consensus in a blockchain network through sampling, comprising (figs. 1 and 3, pars. 50 and 52, committee stores different shards/samples):
Receiving, by a processor of a blockchain node in a blockchain network that manages a blockchain, a new block for addition to the blockchain (fig. 9, steps S900 and S910, pars. 269-270, new block is received and compared to interact with other nodes);
executing, by the processor of the blockchain node a script to identify a first sample comprised of a subset of nodes of a plurality of nodes in the blockchain network for consensus of the new block (figs. 3 and 9, steps S920-S940, broadcast to all nodes and verifying the block by all nodes, see pars. 271-273), wherein nodes included in the subset of nodes are randomly selected (pars. 87,+ 92-94, bootstrap and randomness),
performing, by the subset of nodes comprising the first sample, a first consensus operation among all nodes in the subset of nodes to identify a sample consensus block for the blockchain, where each node in the subset of nodes receives the sample consensus block (par. 94-98, consensus made by committee); and
repeating, in the blockchain network, executing the script and performing the first consensus operation for a plurality of additional samples, wherein nodes included in the subset of nodes for each additional sample are randomly selected (par. 95, nodes in the same committee pariticpate in multiple runs of a Byzantine consensus protocol with other nodes in the same committee to build and grow blockchain).


2 and 10. The method of claim 1, further comprising: performing, by the blockchain network, a second consensus operation to identify an overall new block for the blockchain based on the sample consensus block identified in the first consensus operation for the first sample and the plurality of additional samples (par. 75, partition a set of nodes into multiple smaller groups of nodes called committees that operate in parallel and par. 94, this partitioning is used to select a set of committees to allow new nodes to join the system and reorganize existing committees) and,
	Adding, by the blockchain network, the overall new block to the blockchain (fig. 9, S940, par. 273, block incorporated into blockchain).

3 and 11. The method of claim 2, further comprising: distributing, in the blockchain network, the overall new block to each node in the subset of nodes included in each sample of the plurality of additional samples (par. 94, this partitioning is used to select a set of committees to allow new nodes to join the system and reorganize existing committees thus redistributing the new node through the committees).

4 and 12. The method of claim 1, wherein a number of samples including the first sample and the plurality of additional samples is equal to a number of nodes in the plurality of nodes in the blockchain network (pars. 76 and 95, shard storage overhead of blockchain among smaller committees of nodes such that each node can exchange a sublinear amount of information, and Byzantine consensus protocol with the other nodes in the same committee build and grow blockchain).

5 and 13. The method of claim 1, wherein a number of nodes in the subset of nodes is less than a number of the plurality of additional samples (pars. 93-94, consensus phase 306, sample nodes, all nodes, see leader committee and reorganizing existing committees).  

6 and 14. The method of claim 1, where the sample consensus block identified for each sample in the plurality of additional samples is computationally equivalent (par. 75, partition a set of nodes into multiple smaller groups of nodes called committees that operate in parallel and consensus).

7 and 15. The method of claim 1, wherein a number of nodes in the subset of nodes for each sample of the plurality of additional samples is equal (par. 75, partition a set of nodes into multiple smaller groups of nodes called committees that operate in parallel wherein consensus is used to reorganize existing committees thus the number of nodes).

8 and 16. The method of claim 1, wherein the script is stored in one of: the blockchain and a configuration file stored in each node in the plurality of nodes (fig. 3, item 304, “Adjust” in combination with consensus stored in Node, and par. 50, comparable file structure).

9. A system for improving consensus in a blockchain network through sampling, comprising (figs. 1 and 3, pars. 50 and 52, committee stores different shards/samples):
a blockchain network that manages a blockchain, the blockchain network including a plurality of blockchain nodes, wherein each node of the plurality of blockchain nodes includes a memory storing a copy of the blockchain (figs. 1 and 3, pars. 48, 50 and 66, blockchain);
a processor of a first  blockchain node of a plurality of blockchain nodes configured to receive a new block for addition to the blockchain (fig. 9, steps S900 and S910, pars. 269-270, new block is received and compared to interact with other nodes);
a processor of a first blockchain node of the plurality of blockchain nodes configured to execute, (figs. 1 and 3, blockchain)
a script to identify a first sample comprised of a subset of second blockchain nodes of the plurality of blockchain nodes in the blockchain network for consensus of the new block (figs. 3 and 9, steps S920-S940, broadcast to all nodes and verifying the block by all nodes, see pars. 271-273), wherein the subset of second blockchain nodes are randomly selected (pars. 87, 92-94, bootstrap and randomness),
 	a processor for each of the subset of second blockchain nodes configured to perform a first consensus operation among  the subset of second blockchain nodes (pars. 269-270, a list of blockparts is generated/received for comparison to corresponding data);
the process for each of the subset blockchain nodes configured to identify a sample consensus block for the blockchain based on the first consensus operation, where each second blockchain node in the subset of second blockchain nodes receives the sample consensus block (pars. 270-272, a list of blockparts is verified, and see par. 94-98, consensus made by committee), 
executing the script and performing the first consensus operation are repeated for a plurality of additional samples, by the processor for each of the subset of blockchain nodes,  wherein blockchain nodes included in the subset of blockchain nodes for each additional sample are randomly selected (par. 95, nodes in the same committee participate in multiple runs of a Byzantine consensus protocol with other nodes in the same committee to build and grow blockchain execute instruction). 

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. Please see remarks below.

	In response to the amendment filed on 6/2/22, non prior art rejections have been overcome.

	Applicant alleges the present claims “the nodes forming the first sample are randomly selected at each block confirmation” are not taught by Zamani.
	Examiner disagrees.  The relevant claim 1 limitations and rejection reads,
	“Receiving, by a processor of a blockchain node in a blockchain network that manages a blockchain, a new block for addition to the blockchain (fig. 9, steps S900 and S910, pars. 269-270, new block is received and compared to interact with other nodes);
executing, by the processor of the blockchain node a script to identify a first sample comprised of a subset of nodes of a plurality of nodes in the blockchain network for consensus of the new block (figs. 3 and 9, steps S920-S940, broadcast to all nodes and verifying the block by all nodes, see pars. 271-273), wherein nodes included in the subset of nodes are randomly selected (pars. 87,+ 92-94, bootstrap and randomness)”.
Zamani teaches adding new blocks to nodes to perform transactions (fig. 9).  The acting node/system can generate a list of block parts including interaction data (par. 270).  This implies that the received block is divided into many parts for processing, and not organized in a fixed way as alleged by the Applicant.  Zamani further teaches randomness by teaching initial bootstrapping of the system to create the “initial common randomness” (par. 87).  The divided data sets in Zamani are therefore processed and random/not organized sets/subsets for comparison and processing of the subsets with interaction data at different nodes/levels (see figs. 4 and 9, hierarchies of nodes).  As such, all allegations are believed moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of blockchain:  USPN. 10939405 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred at 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 6, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153